GROSSCUP, Circuit Judge
(dissenting). I am constrained to dissent. The facts in this case do not result, in my judgment, in fixing upon McNulty such contributory negligence as will prevent his recovery.
' It should be noted, before proceeding to the reasons for this dissent, that it was a fairly disputed question of fad; whether the con*867ductor of train No. 23 notified McNulty that he intended to back in or not. The conductor so testified, but McNulty’s fireman, who was within hearing distance, and says he heard all that was said, testifies to the contrary. Other witnesses fairly support him, and the conductor’s testimony is impeached, by contrary declarations made by him prior to the trial. On this review I think we must assume that the jury found that no such notice was given to McNulty, and was supported in that finding by a sufficient weight of evidence.
The law, in assigning to each individual the proper measure of his carefulness,. recognizes the activities of life, not as, ideally, they should be, but as actually they are. It recognizes that on all sides, in the relation of men toward each other, there is shortsightedness, and often negligence; and it requires each to bear this in mind, and to'take reasonable precaution against its consequences. No one is exempt from a judgment of self negligence, simply by having acted upon the assumption that others will not act negligently. There are situations where the usual- carelessness of others is such that it ought to become a part of one’s habitual expectation.
Southern Pac. Co. v. Pool, 160 U. S. 438, 16 Sup. Ct. 338, 40 L. Ed. 485, is illustrative. Pool’s duty was repair work on cars, both in the shop, and on the tracks in the yard. On the occasion of the injury he was under a car, belonging to a train of eighteen or twenty cars, standing on one of the six or seven tracks, upon which there was a frequent moving to and fro of trains, and a constant switching of cars backward and forward. There was no flag, or other signal, indicating his presence under the car, nor had the engineer any knowledge of his peril. The court held that, under these circumstances, Pool was inexcusably negligent. He had no right to assume that there would be no switching of cars — a thing to be expected — and, in consequence, no collision with the car under which he lay. A bumping together of cars in this way is one of the every day occurrences in a railroad yard.
Hulien v. Railway Co. (Wis.) 82 N. W. 710, is another illustration. Hulien, the victim of the accident, was the engineer of freight train No. 43 which, having arrived at Wittenberg, pulled in upon the passing track. Shortly afterwards freight train No. 50, arriving from the opposite direction, and passing down on the main track, backed in upon the passing track, stopping its caboose within two or three cars’ length from the rear end of Hulien’s train. The engine of No. 50, with several cars that had been detached, became engaged for a time in switching upon another track. In the mean time the passenger train, for which both trains were waiting, came and left.
Soon after the arrival of train No. 50 Hulien went under his engine to make some repairs. No brakes were set upon the engine, nor upon the train; nor was any notice given to Hulien’s train crew, or to the crew of No. 50; nor was any signal placed at the rear of Hulien’s train.
The passenger train having gone, the engine of No. 50 backed in again to take on its train of cars, and in doing so forced its own caboose against the caboose of Hulien’s train, impelling it forward, *868and . causing the locomotive to run over the engineer, who was still under the engine. .
.It will, he noted that the injury took place after the passenger train had left, and when, under all usual conditions, the engine of train No. 50 might be expected to couple upon the detached cars. The engineer, remaining under the engine in the face of such probabilities, is not guiltless of negligence. He ought, as a part of the usual course of events, to have expected that No. 50 would back in; and, perhaps, had no right to assume, that its momentum would be so nicely balanced, that no bumping would occur.
But while the law thus requires precaution against the foreseeable carelessness of others, it does not visit the penalties of negligence upon one who, having no reason, either in the usual course of events, or the particular circumstances of the occasion, to apprehend danger, has acted as if no danger impended. It may be carelessness to lack foresight against what, when it occurs, would not be regarded .as1 unusual; but certainly .not to lack foresight against that, which, when it occurs, comes, in the nature of things, as a complete surprise. An engineer, for instance, who sees a person walking on the track far ahead of the train is not guilty of negligence in supposing that he will get out of the way before the train reaches him. Beach, Contrib. Neg. § 38, and cases cited. One is not required to be so far seeing that nothing will surprise him. Now let us apply these distinctions to the case under review.
McNulty’s engine stood as near the east end of the passing switch as would give it clearance from the incoming passenger train. The siding was too short to accommodate both freight trains at once; indeed, it could accommodate but a few cars more than McNulty’s train. It was manifest that before the passenger train could obtain a right of way westward from the station, McNulty’s train must have pulled out, so as to allow the other freight train to back in. The passenger train would, upon arrival, be blocked until McNulty had pulled out. It was manifest, also, that a blow on the rear, such as came, would drive McNulty’s engine upon the main track; and as the passenger train was momentarily expected, might cause a collision of McNulty’s engine with the incoming passenger train. I cannot escape the conviction that the incoming passenger train — momentarily expected, — with McNulty’s engine carefully balanced in the clearance, was, to the crew of the other freight train, a physical situation more impressive than any signal or word of danger. Is the recklessness of the other crew that, in the face of such a danger to the passenger train, drove McNulty’s engine forward, to be regarded as anything less than criminal? Is McNulty to be held to an expectation — or a suspicion — of that kind of recklessness on the part of the other crew? What use of a flag, or of verbal notice, to men whom such a situation, filled with such danger, would not deter?
The case under review is, in this respect, different from Southern Pac. Co. v. Pool, and Hulien v. Railway Co. In the. Pool and Hulien Cases the law imposed a duty to take precaution against the carelessness of others, for the carelessness there complained of was *869within the reasonable apprehension of the person injured. Beach, Contrib. Neg. § 38 and cases cited in note. Tn the McNulty Case there was no such duty, for there could reasonably be no such apprehension. The cases fall on opposite sides of the line that marks the boundary between one’s duty to look out for such negligence as may, without unusualness, attend the conduct of others, and one’s exemption from duty to look out for what, in the natural order of event's, is not to be thought of.
The judgment is reversed and the cause remanded with directions to the court below to award a new trial.